Upon remittitur from the Court of Appeals (85 NY2d 678), the order of the Supreme Court, New York County (Patricia Williams, J.), entered on or about March 12,1991, which granted defendant’s motion to suppress evidence and dismissed the indictment, is *180unanimously reversed, on the law and the facts, and the indictment reinstated.
The testimony of the officer who observed the drug sale indicated that defendant was sitting two feet away from the two men who were actively involved in the transaction during their discussion with the undercover officer and that, after co-defendant Hernandez exchanged drugs for money with the undercover officer, he immediately walked over to defendant and handed him the money, at which point defendant walked into a nearby delicatessen. This evidence was sufficient to provide the officer with probable cause to believe that defendant was involved in the drug sale (see, People v Matos, 195 AD2d 287, lv denied 82 NY2d 756) and the order suppressing the evidence found on defendant at the time of his arrest should therefore be reversed. Concur—Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.